Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 18, 2014

                                    No. 04-14-00558-CV

                                   Edna A. MARTINEZ,
                                         Appellant

                                              v.

                       STATE OFFICE OF RISK MANAGEMENT,
                                     Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001-CI-17102
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
        Appellant's second motion for extension of time to file brief is hereby GRANTED. Time
is extended to December 8, 2014.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court